Case: 1:15-cv-09351 Document #: 67 Filed: 12/19/18 Page 1 of 8 PagelD #:140

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
DEMETRIO CAMPBELL (#2014404091 14) )
)
Plaintiff, )
) Case No. 2015-CV-09351
V. )
) Honorable Andrea R. Wood
MARIO A. SMITH, et al., )
) JURY TRIAL DEMANDED
Defendants. )
)

THIRD AMENDED COMPLAINT

Plaintiff DEMETRIO CAMPBELL, for his Third Amended Complaint against
Defendants MARIO A. SMITH, PHILLIP M. JOHNSON, RICARDO FRAUSTO, ROBERT
REYES, ALAN TOMLINSON, JUDY CHAPAN, LARRY SUMNER, CRAIG TULEY,
JAVONNIE ROYSTER and JOE WEISINGER, alleges as follows:

Introduction

1. This action is brought under Section 1983 of the Civil Rights Act, 42 U.S.C. §
1983, to redress the deprivation, under color of law, of Mr. Campbell’s rights as secured by the
United States Constitution.

Jurisdiction and Venue

2. This Court has original jurisdiction over this action under 28 U.S.C. § 1331.
Venue is proper in this Court under 28 U.S.C. § 1391(b) because all events giving rise to these
claims occurred in this judicial district.

Parties
3. Plaintiff DEMETRIO CAMPBELL is, and was at all times relevant to this Third

Amended Complaint, a citizen of the United States and a resident of the State of Illinois. Mr.
Case: 1:15-cv-09351 Document #: 67 Filed: 12/19/18 Page 2 of 8 PagelD #:141

Campbell therefore enjoyed the rights and privileges enumerated under the Constitution of the
United States. Mr. Campbell is currently incarcerated at the Cook County Jail at 2834 W. 31st
Street, Chicago, Illinois 60608 awaiting trial, and has been since April 9, 2014.

4, Defendant MARIO A. SMITH was, at all times relevant to this action, employed
by the Village of Calumet Park Police Department as a police detective and was acting in such
capacity (“Detective Smith”).

5. Defendant PHILLIP M. JOHNSON III was, at all times relevant to this action,
employed by the Village of Calumet Park Police Department as a police officer and was acting in
such capacity (“Officer Johnson”).

6. Defendant RICARDO FRAUSTO was, at all times relevant to this action,
employed by the Village of Calumet Park Police Department as a police officer and was acting in
such capacity (“Officer Frausto”’).

7. Defendant ROBERT REYES was, at all times relevant to this action, employed
by the Village of Calumet Park Police Department as a police officer and was acting in such
capacity (“Officer Reyes”).

8. Defendant ALAN TOMLINSON was, at all times relevant to this action,
employed by the Village of Calumet Park Police Department as a police officer and was acting in
such capacity (“Officer Tomlinson”).

9. Defendant JUDY CHAPAN was, at all times relevant to this action, employed by
the Village of Calumet Park Police Department as a police officer and was acting in such

capacity (“Officer Chapan”).
Case: 1:15-cv-09351 Document #: 67 Filed: 12/19/18 Page 3 of 8 PagelD #:142

10. Defendant LARRY SUMNER was, at all times relevant to this action, employed
by the Village of Calumet Park Police Department as a police officer and was acting in such
capacity (“Officer Sumner”).

11. Defendant CRAIG TULEY was, at all times relevant to this action, employed by
the Village of Calumet Park Police Department as a police officer and was acting in such
capacity (“Officer Tuley”).

12. Defendant JAVONNIE ROYSTER was, at all times relevant to this action,
employed by the Village of Calumet Park Police Department as a police officer and was acting in
such capacity (“Officer Royster”).

13. Defendant JOE WEISINGER was, at all times relevant to this action, employed
by the Village of Calumet Park Police Department as a police officer and was acting in such
capacity (“Officer Weisinger”).

Background

14. Mr. Campbell has been diagnosed with, and suffers from, from bipolar disorder.
Mr. Campbell has taken medication during his life to treat this condition.

15. On April 6, 2014, at approximately 12:30 in the afternoon, Mr. Campbell was
approached on the street by Officer Frausto, Officer Tuley, Officer Royster and Officer
Weisinger (collectively, “Arresting Officers”). Mr. Campbell was handcuffed and taken into
custody by the Arresting Officers, even though Mr. Campbell was not committing a crime at the
time.

16. The Arresting Officers did not inform Mr. Campbell of their alleged reason for

arresting him.

 
Case: 1:15-cv-09351 Document #: 67 Filed: 12/19/18 Page 4 of 8 PagelD #:143

17. The Arresting Officers took Mr. Campbell to a house in Calumet Park where an
alleged crime had previously occurred. Detective Smith and Officer Johnson were present at the
Calumet Park house. The Arresting Officers told Mr. Campbell that he was being brought to the
house for identification in connection with the crime. However, Mr. Campbell was never
identified by the alleged victim.

18. Thereafter on April 6, 2014, Mr. Campbell was taken by Detective Smith, Officer
Johnson and the Arresting Officers to the Calumet Park Police Station. Mr. Campbell remained
in lock up at the Calumet Park Police Station from April 6, 2014 through April 9, 2014.

19. While detained in lock up at the Calumet Park Police Station, Mr. Campbell was
under the custody, control and care of Detective Smith, Officer Johnson, Officer Frausto, Officer
Reyes, Officer Tomlinson, Officer Chapan and Officer Sumner (collectively, the “Custody
Officers”).

20. While detained in lock up at the Calumet Park Police Station and under the
custody, control and care of the Custody Officers, Mr. Campbell repeatedly requested necessary

medical care for his bipolar disorder, including requesting his bipolar medication and requesting

to see a doctor.

21. The Custody Officers denied, ignored and/or failed to timely respond to Mr.
Campbell’s requests for medical attention.

22. The Calumet Park Police Department Lock Up Policy states that “[a]ny arrestee
who ... has a mental condition . . . shall be electronically monitored, using video and audio

equipment” until that prisoner can be transferred to the County jail or a proper medical facility.
Case: 1:15-cv-09351 Document #: 67 Filed: 12/19/18 Page 5 of 8 PagelD #:144

23. While detained at the Calumet Park Police Station and under the custody, control
and care of the Custody Officers, Mr. Campbell was not electronically monitored as required by
the Calumet Park Police Department Lock Up Policy.

24, Because the Custody Officers denied, ignored and/or failed to timely respond to
Mr. Campbell’s requests for medical attention, and because Mr. Campbell was not electronically
monitored as required, the condition of Mr. Campbell’s mental health progressively deteriorated
during his detainment at the Calumet Park Police Station.

25. On April 7, 2014, due to his deteriorated and dangerous mental health status, Mr.
Campbell was transported to MetroSouth Medical Center, where Mr. Campbell was seen by a
doctor and administered his necessary bipolar medication. On information and belief, the doctor
prescribed Mr. Campbell a 30-day supply of his bipolar medication.

26. The Calumet Park Police Department Lock Up Policy further provides that “[a]ll
medications prescribed to the prisoner by a physician is [sic] to be administered as prescribed.
The Shift Supervisor or their designee shall be certain that the prisoner actually takes the
medication and shall properly log the taking of the medication on the prisoner’s lock up card
located in the Radio Room.”

27. On information and belief, despite Mr. Campbell receiving a prescription for his
bipolar medication from the doctor on April 7, 2014, the medication was not administered as
prescribed to Mr. Campbell once he returned to lock up at the Calumet Park Police Station.

28. Accordingly, on April 8, 2014, due to his again deteriorating and dangerous
mental health status, Mr. Campbell was transported once again to MetroSouth Medical Center

and seen by a doctor.

 
Case: 1:15-cv-09351 Document #: 67 Filed: 12/19/18 Page 6 of 8 PagelD #:145

29. On April 9, 2014, Mr. Campbell was taken to the Blue Island Police Department,
where Mr. Campbell was charged with several criminal offenses. Mr. Campbell maintains his
innocence to the alleged criminal offenses and awaits trial on said charges.

COUNT I — 42 U.S.C. § 1983: Objectively Unreasonable Treatment
Against the Custody Officers

30. | Mr. Campbell incorporates by reference and re-alleges paragraphs 1 through 29
above as paragraph 30 of Count I.

31. The Custody Officers failed to timely provide Mr. Campbell with the necessary
medical care he requested, failed to electronically monitor Mr. Campbell as required, and failed
to administer Mr. Campbell’s prescription medication to him as prescribed.

32. The Custody Officers’ failure to provide this timely medical care was objectively
unreasonable.

33. As a result of the unjustified and unconstitutional acts and omissions of the
Custody Officers, Mr. Campbell suffered damages, including pain and injury and emotional
distress.

34. In this manner, the conduct of the Custody Officers violated the Fourth
Amendment to the United States Constitution.

35. The acts and omissions of the Custody Officers proximately caused the injuries
suffered by Plaintiff.

COUNT I — 42 U.S.C. § 1983: False Arrest
Against the Arresting Officers
36. | Mr. Campbell incorporates by reference and re-alleges paragraphs 1 through 35

above as paragraph 36 of Count II
Case: 1:15-cv-09351 Document #: 67 Filed: 12/19/18 Page 7 of 8 PagelD #:146

37. | When the Arresting Officers arrested Mr. Campbell, the Arresting Officers knew
that Mr. Campbell was not committing a crime, and that Mr. Campbell had not committed the
crimes at the house in Calumet Park, and therefore the Arresting Officers had no probable cause
to arrest Mr. Campbell.

38. By nonetheless arresting Mr. Campbell, the Arresting Officers acted, under color
of law, in bad faith and with malice.

39, As a result of the Arresting Officers’ conduct, Mr. Campbell was and has been
restrained against his will and without legal justification, and has been deprived of his rights.

Prayer for Relief

WHEREFORE, Plaintiff DEMETRIO CAMPBELL respectfully request that this Court
enter judgment in his favor and against Defendants, granting Plaintiff:

a. Compensatory damages for actual damages suffered as a result of the Custody
Officers and Arresting Officers’ violations of and disregard for Plaintiff's rights;

b. Pre-judgment interest, and costs of this action, including reasonable attorneys’

fees, in accordance with 42 U.S.C. § 1988;

c. Punitive damages against each of the Custody Officers and Arresting Officers;
and
d. Such other relief as this Court deems just and proper.
Respectfully submitted,

s/ Adam C. Decker
Mark D. Belongia (#6269391)
Adam C. Decker (#6315299)
THOMPSON COBURN LLP
55 East Monroe, 37th Floor
Chicago, Illinois 60603
Telephone: 312-346-7500

-7-
Case: 1:15-cv-09351 Document #: 67 Filed: 12/19/18 Page 8 of 8 PagelD #:147

mbelongia@thompsoncoburn.com
adecker@thompsoncoburn.com

Attorneys for Demetrio Campbell
